Citation Nr: 0000003	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Assignment of an initial compensable rating for service-
connected ventral hernia with mesh prior to August 17, 1994. 

2.  Assignment of a rating in excess of 40 percent for 
service-connected ventral hernia with mesh from October 1, 
1994.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to June 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

In April 1997, the Board remanded this case to the RO to 
obtain additional records and to provide an examination.  
That development has been completed and the case is again 
before the Board for appellate adjudication. 

The veteran appealed an April 1995 rating decision which 
denied an increased rating for service-connected residuals of 
gastrectomy, status post laparotomy and vagotomy, and a total 
disability rating based on unemployability due to service-
connected disabilities (TDIU).  An April 1997 Board decision 
addressed the issue of increased rating for service-connected 
residuals of gastrectomy, status post laparotomy and vagotomy 
on the merits.  A November 1998 RO decision granted TDIU, 
effective from March 1994, which represents a full grant of 
benefits sought.  Therefore, these issues are not before the 
Board on appeal.  


FINDINGS OF FACT

1.  Prior to August 17, 1994, the veteran's service-connected 
ventral hernia with mesh was primarily manifested by a well-
healed postoperative status ventral hernia, with no 
disability, and a belt was not indicated. 

2.  From October 1, 1994, the veteran's service-connected 
ventral hernia with mesh has been primarily manifested by 
postoperative small ventral hernias which require the wearing 
of a belt, but which are not massive, persistent, or 
inoperable. 


CONCLUSIONS OF LAW

1.  The schedular criteria for the initial assignment of a 
compensable rating prior to August 17, 1994 for the veteran's 
service-connected ventral hernia with mesh have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.114, Diagnostic Code 7339 (1999).

2.  The schedular criteria for the initial assignment of a 
rating in excess of 40 percent from October 1, 1994 for the 
veteran's service-connected ventral hernia with mesh have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.114, Diagnostic Code 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  Generally, an appeal from an award of service 
connection for an initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required.  

By his December 1994 notice of disagreement, the veteran 
appealed the RO's November 1994 initial determination of 
rating; thus, this is an appeal from the original assignment 
of a disability rating.  Therefore, the issue in this 
veteran's case presents an "original claim" as contemplated 
under Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found) rather than a claim for an "increased rating."  The 
periods at issue are the period prior to August 17, 1994, in 
which a noncompensable rating was assigned, and the period 
from October 1, 1994, in which a 40 percent rating was 
assigned for postoperative residuals of the ventral hernia 
with mesh.  The period from August 17, 1994 to October 1, 
1994 is not at issue, as a temporary total rating for 
convalescence was assigned for this period under 38 C.F.R. 
§ 4.30. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  

Diagnostic Code 7339 provides a noncompensable (0 percent) 
rating for ventral hernia, postoperative status, healed, no 
disability, belt not indicated.  A 20 percent rating is 
assigned when the hernia is small, not well supported by belt 
under ordinary conditions, or in the case of a healed ventral 
hernia or for postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  The 
next higher rating of 40 percent is authorized for a hernia 
which is large, not well supported by a belt under ordinary 
conditions.  The maximum rating of 100 percent is assigned 
for a massive, persistent hernia with severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of the abdominal wall so as 
to be inoperable.  38 C.F.R. § 4.114, Code 7339.

In this case, the veteran's contentions are construed to be 
that a compensable rating should have been assigned for 
service-connected ventral hernia with mesh prior to August 
17, 1994, and that a rating in excess of 40 percent should be 
granted from October 1, 1994.  In his substantive appeal, the 
veteran contends that ratings in excess of the currently 
assigned ratings are warranted because he has undergone a 
hernia surgery in April 1994 and two hernia surgeries since 
then.  He contends that he has a tear in the tissue between 
two of the plastic meshes, and the rating should increase 
every time he has surgery.  

In April 1994, the veteran submitted a claim for service 
connection for a ventral hernia secondary to his service-
connected residuals of gastrectomy, status post laparotomy 
and vagotomy.  The November 1994 rating decision on appeal 
granted service connection for the veteran's ventral hernia 
with mesh, as being secondary to his service-connected 
residuals of gastrectomy, status post laparotomy and 
vagotomy.  The RO assigned a noncompensable rating from 
February 1989 to August 17, 1994 (the date of a period of 
temporary total rating for convalescence), and assigned a 
noncompensable rating from October 1, 1994.  Subsequently on 
appeal, an October 1995 hearing officer's decision granted 
the 40 percent rating effective from October 1, 1994.  

In his notice of disagreement, the veteran contended 
generally that a total rating should have been granted from 
March 1994 because this was the date the hernia was noted, 
and he was unable to work since then.  Apparently this 
contention was construed as both a request for a schedular 
rating in excess of the assigned noncompensable rating prior 
to August 17, 1994 and in excess of 40 percent from October 
1, 1994, as well as a request for an extra-schedular TDIU.  
Although a TDIU was granted by the RO in November 1998, 
effective from March 1994, the veteran has not indicated that 
this satisfies his claim for a schedular rating in excess of 
the currently assigned ratings.  On a claim for an original 
or an increased rating, a claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The evidence in this veteran's case reflects that in February 
1989 he underwent an exploratory laparotomy, vagotomy, and 
repair of a small ventral (incisional) hernia.  The hernia 
was easily reduced.  It was reported that the veteran would 
be able to return to work in April 1989. 

In March 1994, a small ventral hernia was noted.  During 
hospitalization in April 1994 for a gastric outlet 
obstruction, the veteran underwent exploratory laparotomy, 
lysis of adhesions, vagotomy, and repair of incisional 
hernia.  

On August 17, 1994, the veteran was hospitalized and on 
August 18, 1994 he underwent a ventral herniorrhaphy with 
mesh for a 5-cm defect in the ventral wall at the midline and 
to the right epigastric region of the midline incisional 
scar.  On August 29, 1994 he was doing well and was to resume 
regular activity.  An October 1994 entry indicates that the 
veteran had no physical limitations with respect to his 
abdominal wounds during the August 1994 ventral hernia 
repair.  An examination in December 1994 noted no hernia. 

A VA examination in February 1995 revealed a ventral 
incisional hernia scar with some tenderness, but with no 
palpable recurrent hernia underneath the incision, diagnosed 
as recurrent ventral hernia.  The examiner determined that, 
due to the ventral hernia recurrence, the veteran was unable 
to lift more than 20 pounds. 

In June 1995, the veteran presented with a recurrent hernia 
at a 4 by 4-cm superior aspect midline incision, with the 
remainder of the repair intact and no significant pain.  In 
July 1995, the veteran underwent ventral hernia repair.  In 
December 1995, he complained of new defects of recurrent 
ventral hernia which were not painful or productive of 
complications, and repair was not recommended.

At a personal hearing in October 1995, the veteran testified 
that: due to his hernia, he was unable to lift more than 20 
pounds; at other times he felt his stomach muscles; when he 
flexed his muscle a piece, or hernia, would "hump out"; and 
he usually wore a belt all day for support. 

A VA examination in December 1995 noted that a hernia repair 
was apparently attempted in August 1995, and that the veteran 
had two areas of herniation on his abdomen which were heavily 
scarred.  The examiner noted that the veteran wore an 
abdominal binder.  Examination revealed that the diastasis 
erecti was evident, while grain hernias and true umbilical 
hernias were not in evidence.  The relevant diagnosis was 
ventral herniorrhaphy at level of operation sites, closed 
with mesh, apparently unsuccessfully.  

In March 1996, the veteran was assessed as having recurrent 
ventral hernias, with high risk of recurrence, but repair was 
not recommended at that time.  In September 1996, the veteran 
was assessed as having a ventral hernia.  In June 1997, the 
veteran was noted to have a hiatal hernia and incisional 
hernia, and an abdominal binder was replaced.  In September 
1997 the abdominal hernia was noted to have no pain or 
tenderness to palpation, with hernia greater on the right 
than on the left. 

In November 1997, the veteran was found to have surgical 
scars with reducible hernias.  A report of VA hospitalization 
in November 1997 reflects another ventral hernia repair of 
the ventral hernia mesh site.  Postoperatively, the veteran 
was doing well with no complaints of pain.  A postoperative 
note in December 1997 reflects that the veteran's incisional 
hernia repair wound was healed with no recurrence of hernia.  

A VA examination in March 1998 noted that the veteran wore a 
wide girdle about 3 to 4 days per week, though the hernias 
caused no discomfort and reduced.  The veteran reported that 
occasionally the hernia sites were tender.  Physical 
examination revealed two defects, one on the right side about 
2 cm to the right side of the midline scar which was slightly 
tender, and one on the left about 1.5 cm in diameter which 
was also slightly tender.  The diagnosis was two new 
recurrent incisional hernias that developed postoperatively 
since the last incisional hernia repair in November 1997, and 
multiple recurrent incisional hernias in the past.  

After reviewing the record, the Board finds that a 
preponderance of the evidence is against the claim for a 
compensable rating for the veteran's ventral hernia with mesh 
prior to August 17, 1994.  During the period prior to August 
17, 1994, the evidence demonstrates that the veteran's 
ventral hernia was well-healed with no disability.  A belt 
was not indicated.  38 C.F.R. § 4.114.  A ventral hernia was 
noted on August 17, 1994, but his was in the context of a 
hospitalization for another service-connected disability 
productive of gastric outlet obstruction.  The evidence of 
record does not demonstrate that the ventral hernia was 
disabling prior to August 17, 1994 and a noncompensable 
rating was appropriate under 38 C.F.R. § 4.114, Diagnostic 
Code 7339.  

The evidence for this period likewise does not demonstrate 
that the veteran's small ventral hernia was not well 
supported by belt under ordinary conditions.  Indeed, no belt 
had been issued at that time.  The evidence demonstrates a 
healed ventral hernia or postoperative wounds from the March 
1994 hernia repair, but the evidence does not reflect a 
weakening of abdominal wall or indication for a supporting 
belt.  Based on this evidence, the Board finds that the 
disability picture prior to August 17, 1994 did not 
approximate the rating criteria under Diagnostic Code 7339 
required for the next higher rating of 20 percent.  38 C.F.R. 
§§ 4.7, 4.114 (1999).  For these reasons, the Board finds 
that the schedular criteria for the initial assignment of a 
compensable rating prior to August 17, 1994 for the veteran's 
service-connected ventral hernia with mesh have not been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.114, Diagnostic 
Code 7339. 

In this case, the RO deemed that the date of receipt of claim 
for service connection to be April, 1994.  The regulations 
governing effective dates of awards provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(o)(1) (1999).  As 
the evidence of record demonstrates that, prior to August 17, 
1994, the veteran's service-connected ventral hernia with 
mesh did not warrant a compensable rating, the Board does not 
reach the question of whether the February 13, 1989 effective 
date assigned by the RO ("shown administratively") for the 
noncompensable rating was proper. 

From October 1, 1994, following the period of convalescence 
from the August 1994 ventral herniorrhaphy, the overall 
disability picture reflects that the veteran's postoperative 
ventral hernias were small but required use of a belt, 
schedular criteria encompassed by a 40 percent rating under 
Diagnostic Code 7339.  The maximum rating of 100 percent is 
not warranted in this case because the evidence does not 
demonstrate that the ventral hernias have been massive, 
persistent, productive of severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.  38 
C.F.R. § 4.114, Code 7339.  The veteran's ventral hernias 
have obviously been recurrent, but not so severe or 
destructive of the abdominal wall as to be inoperable.  For 
these reasons, the Board concludes that the schedular 
criteria for the initial assignment of a rating in excess of 
40 percent from October 1, 1994 for the veteran's service-
connected ventral hernia with mesh have not been met.  38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.114, Diagnostic 
Code 7339.

As to the veteran's contention that his schedular rating 
should be increased because the ventral hernias are recurrent 
with frequent repairs, the frequency of recurrence is not a 
criterion for a higher rating under the rating code.  The 
Board's consideration of factors which are wholly outside the 
rating criteria provided by the regulation would be error as 
a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The veteran has been compensated for the frequent 
recurrences by the awards of temporary total ratings for the 
periods during and following his hernia repairs (August 1994, 
July 1995, November 1997).  Moreover, the award of a TDIU, 
based in part on the veteran's service-connected ventral 
hernia disability, is recognition of the extra-schedular 
impairment of employability. 

The preponderance of the evidence is against the claim for a 
compensable rating for service-connected ventral hernia with 
mesh prior to August 17, 1994, and a rating in excess of 40 
percent from October 1, 1994.  Thus, the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1998).  







ORDER

A compensable rating for service-connected ventral hernia 
with mesh, prior to August 17, 1994, is denied. 

A rating in excess of 40 percent for service-connected 
ventral hernia with mesh, from October 1, 1994, is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

